IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 01-50964
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

TRAVIS HOMER KEY, JR.,

                                           Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. W-92-CR-78-ALL
                       --------------------
                           June 18, 2002

Before HIGGINBOTHAM, DAVIS, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Travis Homer Key, Jr., federal prisoner # 60214-080, seeks

leave to appeal in forma pauperis (“IFP”) the denial of his

motion to compel state and federal authorities to produce all

documents related to his 1992 guilty-plea conviction for second

degree murder.    The motion to compel was filed over three years

after the district court denied his 28 U.S.C. § 2255 motion.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 01-50964
                                  -2-

     By moving for IFP, Key is challenging the district court’s

certification that IFP status should not be granted on appeal

because his appeal is not taken in good faith.       See Baugh v.

Taylor, 117 F.3d 197, 202 (5th Cir. 1997).      Although he does not

specifically challenge the district court’s certification, Key

argues that he is indigent and states that he needs the requested

documents to prove his innocence.

     Key’s motion to compel was unauthorized and without a

jurisdictional basis.     See United States v. Early, 27 F.3d 140,

141 (5th Cir. 1994).    Because Key is appealing from “the denial

of a meaningless, unauthorized motion” (id. at 142), the appeal

is without arguable merit and is therefore DISMISSED.       See Howard

v. King, 707 F.2d 215, 219-20 (5th Cir. 1983); 5TH CIR. R. 42.2;

see also Baugh, 117 F.3d at 202 n.24.       The IFP motion is DENIED,

as are the motions for leave to file a supplemental brief and the

appointment of counsel.    Key is CAUTIONED that any future

frivolous filings will be met with sanctions.

     APPEAL DISMISSED; MOTIONS DENIED; SANCTIONS WARNING ISSUED.